DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/20 is being considered by the examiner.

Claim Objections
Claim 1, 5, 6, 8-11 are objected to because of the following informalities:  
Re claim 1, in line 6, replace “both ends” with “a first and second end” since there the claim does not previously recite any ends so that clarity is maintained in the claim. 
 Re claim 1, in line 28, replace “a high potential-side electrode” with “the high potential-side electrode” since this limitation is previously mentioned in line 16.
Re claim 1, in line 35, replace “the other non-target circuits” with “non-target circuits”
Re claim 5, in line 2, replace “the lowest potential side” with “a lowest potential side”. 
Re claim 6, in line 2, replace “the lowest potential side” with “a lowest potential side”. 
Re claim 8, in line 2, replace “the lowest potential side” with “a lowest potential side”. 
Re claim 9, in line 2, replace “the lowest potential side” with “a lowest potential side”. 
Re claim 10, in line 2, replace “the lowest potential side” with “a lowest potential side”. 

Re claim 11, in line 2, replace “the lowest potential side” with “a lowest potential side”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims generally contain several antecedent basis issues.  The issues are as follows:
Regarding claim 1, in line 28, the claim recites the limitation ‘a high potential side electrode”.  It is unclear from the claim whether this is referring to the same element as recited in line 16.
Regarding claim 2, in line 4, the claim recites the “a ground portion”.  It is unclear whether this is referring to the ground portion recited in claim 1.  It is assumed that ground is only the term for a voltage potential of 0V. However, the term “ground portion” appears to be directed to a connection to the 0V potential. Therefore, it is suggested that the claims be amended to disclose the specific ground portions (i.e. “a detection circuit ground portion”, “a first ground portion”, “a second ground portion”, etc.) or the general ground.   
Regarding claim 2, in line 5-6, the claim recites the limitation “a driving signal” and “a current according to a current flowing through the second transistor”.  It is unclear whether this is referring to the same driving signal and the same current as that of claim 1.  
Regarding claim 5, the claim recites the limitation “a ground portion”, “a driving signal”, “a non-driving signal”.  It is unclear whether this is the same as the ground portion, non-driving signal and driving signal of claim 1 and 2.
Regarding claim 6, the claim recites the limitation “a ground portion”, “a driving signal”, “a non-driving signal”.  It is unclear whether this is the same as the ground portion, non-driving signal and driving signal of claim 1.
Regarding claim 8-11, the claims recite the limitation “a ground portion”, “a driving signal”, “a non-driving signal”.  It is unclear whether this is the same as the ground portion, non-driving signal and driving signal of claim 1 and 2.
Regarding claim 12, the claim recites similar limitations as that of claim 5, except for further limiting the semiconductor switch to a field-effect transistor (FET). However, several terms in claim 12 should be amended to include proper antecedent bases.  For example, “a low potential-side cell” should be changed to “the low potential-side cell” since claim 12 is dependent on claim 5.  Other terms such as “a low potential-side electrode”, “a ground portion”, “a driving signal”, “a non-driving signal” are also recited in claim 5 on which claim 12 depends.  Therefore, it is unclear whether these terms are same as that of claim 5.  
Claims 2-12 are dependent on claim 1 and therefore inherit its deficiencies. 



Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art appears to be: 
1.  Butzmann, US 9465082 directed to a battery cell voltage measurement unit having NPN, PNP transistors connected to resistive devices to conduct current in order to measure a cell voltage.
2. Lum Shue Chan et al., US 20100289497 directed to a battery monitoring circuit having detection circuits coupled to a control unit to detect a condition of the battery device. 
Regarding claim 1, prior art does not disclose: “if a driving signal is provided from the control circuit to a drive target circuit that is one of the plurality of individual detection circuits, and a non-driving signal is provided from the control circuit to the other non-target circuits, the switch portions of the non-target circuits are configured to be turned off so as to prevent a current from flowing through the first transistors and the second transistors of the non-target circuits, whereby generation of the output voltages in the non-target circuits is stopped, and the switch portion of the drive target circuit is configured to be turned on so as to allow a current to flow through the first transistor and the second transistor of the drive target circuit, whereby a voltage according to a voltage across both ends of the electricity storage cell corresponding to the drive target circuit is applied to the output conductive path” in combination with all the limitations of claim 1.
Claims 2-12 are dependent on claim 1 and are therefore also allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Izawa, US 20180024198 discloses a battery monitoring system.
Shibata, US 20140210612 discloses a circuit for monitoring battery cell voltages.
Sakurai et al., US 20110037432 discloses a battery state monitoring circuit having multiple voltage detection units. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/FEBA POTHEN/Examiner, Art Unit 2868